Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 16/814,610 filed 03/10/2020.
Claims 1-4, 5-8, 9-12 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020, 10/13/2020, 01/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10631285. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 16/814,610
Claim 1 of the Patent Number 10631285
A method of receiving, by a user equipment, a physical downlink shared channel (PDSCH) in a wireless communication system, the method comprising:
A method of receiving, by a user equipment, a physical downlink shared channel (PDSCH) in a wireless communication system, the method comprising:
receiving, from a base station (BS), configuration information related to an uplink (UL)-downlink (DL) configuration;
receiving, from a base station (BS), a higher layer signal comprising first information for an uplink (UL)-downlink (DL) configuration;
repeatedly receiving, from the BS, a first PDSCH based on the configuration information;
repeatedly receiving, from the BS, a first transport block (TB) via the PDSCH based on the first information for the UL-DL configuration;
receiving, from the BS, a first physical downlink control channel (PDCCH) related to an UL-DL reconfiguration;
receiving, from the BS, a first control channel comprising second information for the UL-DL configuration;
discarding a second PDCCH scheduling a repetition of a second PDSCH in a transmission time unit based on (i) the configuration information indicating the transmission time unit as an uplink, and (ii) the first PDCCH indicating the transmission time unit as a downlink. 
discarding a second control channel scheduling a PDSCH repetition of a second TB in a transmission time unit based on (i) the first information for the UL-DL configuration indicating the transmission time unit as an uplink, and (ii) the second information for the UL-DL configuration indicating the transmission time unit as a downlink.



Claim 2 of the application serial number 16/814,610
Claim 2 of the Patent Number 10631285
The method of claim 1, wherein the transmission time unit is a subframe or a special subframe. 
The method of claim 1, wherein the transmission time unit is a subframe or a special subframe.



Claim 3 of the application serial number 16/814,610
Claim 3 of the Patent Number 10631285
wherein the configuration information further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation. 
wherein the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation.



Claim 4 of the application serial number 16/814,610
Claim 4 of the Patent Number 10631285
wherein the first PDCCH is a PDCCH with a cyclic redundancy check (CRC) scrambled by an eIMTA-radio network temporary identifier (RNTI). 
wherein the first control channel is a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by an eIMTA-radio network temporary identifier (RNTI).




Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5  of U.S. Patent No. 10631285. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 5 of the application serial number 16/814,610
Claim 5 of the Patent Number 10631285
A user equipment (UE) configured to receive a physical downlink shared channel (PDSCH) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
A user equipment (UE) configured to receive a physical downlink shared channel (PDSCH) in a wireless communication system, the UE comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
receiving, from a base station (BS), configuration information related to an uplink (UL)-downlink (DL) configuration;
receiving, from a base station (BS), a higher layer signal comprising first information for an uplink (UL)-downlink (DL) configuration; 
repeatedly receiving, from the BS, a first PDSCH based on the configuration information; 
repeatedly receiving, from the BS, a first transport block (TB) via the PDSCH based on the first information for the UL-DL configuration; 
receiving, from the BS, a first physical downlink control channel (PDCCH) related to an UL-DL reconfiguration; 
receiving, from the BS, a first control channel comprising second information for the UL-DL configuration; 
discarding a second PDCCH scheduling a repetition of a second PDSCH in a transmission time unit based on (i) the configuration information indicating the transmission time unit as an uplink, and (ii) the first PDCCH indicating the transmission time unit as a downlink.
discarding a second control channel scheduling a PDSCH repetition of a second TB in a transmission time unit based on (i) the first information for the UL-DL configuration indicating the transmission time unit as an uplink, and (ii) the second information for the UL-DL configuration indicating the transmission time unit as a downlink.




Claim 6 of the application serial number 16/814,610
Claim 6 of the Patent Number 10631285
wherein the transmission time unit is a subframe or a special subframe. 
wherein the transmission time unit is a subframe or a special subframe.



Claim 7 of the application serial number 16/814,610
Claim 7 of the Patent Number 10631285
wherein the configuration information further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation. 
wherein the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation.






Claim 8  of the application serial number 16/814,610
Claim 8 of the Patent Number 10631285
wherein the first PDCCH is a PDCCH with a cyclic redundancy check (CRC) scrambled by an eIMTA-radio network temporary identifier (RNTI).
wherein the first control channel is a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by an eIMTA-radio network temporary identifier (RNTI).



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 10631285. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 9  of the application serial number 16/814,610
Claim 9 of the Patent Number 10631285
A base station (BS) configured to transmit a physical downlink shared channel (PDSCH) in a wireless communication system, the BS comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
A base station configured to transmit a physical downlink shared channel (PDSCH) in a wireless communication system, the base station comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
transmitting, to a user equipment (UE), a configuration information related to an uplink (UL)-downlink (DL) configuration; 
transmitting, to a user equipment (UE), a higher layer signal comprising first information for an uplink (UL)-downlink (DL) configuration; 
repeatedly transmitting, to the UE, a first PDSCH based on the configuration information; 
repeatedly transmitting, to the UE, a first transport block (TB) via the PDSCH; 
transmitting, to the UE, a first physical downlink control channel (PDCCH) related to an UL-DL reconfiguration, 
transmitting, to the UE, a first control channel comprising second information for the UL-DL configuration, 
wherein a second PDCCH scheduling a repetition of a second PDSCH is discarded in a transmission time unit based on (i) the configuration information indicating the transmission time unit as an uplink, and (ii) the first PDCCH indicating the transmission time unit as a downlink.
wherein a second control channel scheduling a PDSCH repetition of a second TB is discarded in a transmission time unit based on (i) the first information for the UL-DL configuration indicating the transmission time unit as an uplink, and (ii) the second information for the UL-DL configuration indicating the transmission time unit as a downlink.


Claim 10  of the application serial number 16/814,610
Claim 10 of the Patent Number 10631285
wherein the transmission time unit is a subframe or a special subframe. 
wherein the transmission time unit is a subframe or a special subframe.


Claim 11  of the application serial number 16/814,610
Claim 11 of the Patent Number 10631285
wherein the configuration information further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation. 
wherein the higher layer signal further comprises information for configuration of an enhanced interference mitigation and traffic adaptation (eIMTA) operation.



Claim 12  of the application serial number 16/814,610
Claim 12 of the Patent Number 10631285
wherein the first PDCCH is a PDCCH with a cyclic redundancy check (CRC) scrambled by an eIMTA-radio network temporary identifier (RNTI).

wherein the first control channel is a physical downlink control channel (PDCCH) with a cyclic redundancy check (CRC) scrambled by an eIMTA-radio network temporary identifier (RNTI).



Claims  1, 5, 9 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/029,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the application serial number 16/814,610
Claim 1 of copending Application No. 17/029,509
receiving, from a base station (BS), configuration information related to an uplink (UL)-downlink (DL) configuration;
receiving, from a base station (BS), a higher layer signal related to an uplink (UL)-downlink (DL) configuration for configuring link directions for a plurality of transmission time units;
repeatedly receiving, from the BS, a first PDSCH based on the configuration information;
a second PDCCH, in a second transmission time unit, which schedules repeated transmissions of a physical downlink shared channel (PDSCH):
receiving, from the BS, a first physical downlink control channel (PDCCH) related to an UL-DL reconfiguration;
receiving, from the BS in a first transmission time unit, a first physical downlink control channel (PDCCH) related to an UL-DL reconfiguration for reconfiguring the link directions for the plurality of transmission time units
discarding a second PDCCH scheduling a repetition of a second PDSCH in a transmission time unit based on (i) the configuration information indicating the transmission time unit as an uplink, and (ii) the first PDCCH indicating the transmission time unit as a downlink. 
discarding the second PDCCH based on: (i) the UL-DL configuration in the higher layer signal indicating a link direction of the second transmission time unit as an uplink, and (ii) the UL-DL reconfiguration in the first PDCCH indicating the link direction of the second transmission time unit as a downlink.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412